Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of J. Tsai et al., US 16/368,976 (Mar. 29, 2019) are pending and under examination.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  


Interpretation of the Dashed Bond Lines and Coordination of LB in Instant Claim 1

Claim 1 is directed to compounds of the formula Ir(LA)(LB), wherein LA has the formula I:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein no bonding is shown (or otherwise specified within the claim body) between the dashed lines and any atom or chemical group.  Further, no bonding is specified within claim 1 for “bidentate ligand” LB within the structure Ir(LA)(LB).  The instant specification discloses only one chemical species of the formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein bonding occurs between ligand LA and iridium and ligand LB (acetylacetonate).  The instant specification further discloses the generic structure at page 13, [0064], wherein bonding occurs between the ligands and iridium.  In view of the foregoing disclosure, the dashed lines are broadly and reasonably interpreted consistent with the disclosed species Ir(LA1)(LC1) as coordinate covalent (dipolar bonds) between ligands LA B and iridium (Ir).  As well known in the art, a coordinate covalent bond (also known as a dative bond, dipolar bond, or coordinate bond) is two-electron covalent bond in which the two electrons derive from the same atom.  See e.g., IUPAC. Compendium of Chemical Terminology, 2nd ed. “dipolar bond” (the "Gold Book") (2019) (downloaded from https://goldbook.iupac.org/terms/view/D01752 on August 2, 2021).  This interpretation is consistent claim 1’s use of the term “ligand” and with the discussion at page 13, [0064] and page 15, [0073] of the instant specification.  The claim 1 “bidentate ligand” LB is also broadly and reasonably interpreted as incorporated within the structure Ir(LA)(LB) by way of ligand-Ir coordinate covalent bonds for the same reasons.  This foregoing interpretation of the dashed lines may be important in differentiating prior art complexes (such as the compound of Example 21, col. 92 of US 8,617,723) that comprise non-iridium covalent (non-dative) inter-ligand bonds in iridium-ligand complexes.  

Interpretation of Claim 13 and 14 and Chemical Nomenclature Recitations

Claim 13 is directed to a listing of the claimed compounds of formula I of the formula Ir(LAi)(LBk).  Claim 13 recites:

The compound of claim 11, wherein the compound is the compound Ax having the formula Ir(LAi)(LBk); wherein x = 468i + k-468, wherein i is an integer from 1 to 55, and k is an integer from 1 to 468; and wherein LBk is selected from the group consisting of the following structures . . .

The instant specification does not specifically discuss the meaning of “x = 468i + k-468, wherein i is an integer from 1 to 55, and k is an integer from 1 to 468”; however based on the plain meaning the subject recitation is clearly interpreted by one of skill in the art as follows.  Claim 11 lists 56 LA ligands and claim 13 lists 468 LB ligands.  As such it is first noted that claim 13 contains the typographical error “i is an integer from 1 to 55”, which should be corrected to read “i is an integer from 1 to 56”.  

A1)(LB4):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


i = 1 and k = 4, wherein x = (468 × 1) + (4-468), thus x = 4, and one of skill in the art arrives at a compound A4, wherein the chemical structure of compound A4 is Ir(LA1)(LB4).  The instant claim 13 listing is interpreted according to the foregoing.  Instant claim 14 is interpreted in the same manner.  

Claim Objections

Typographical

Claim 13 is objected to for the following typographical error.  Claim 11 lists 56 LA ligands and claim 13 lists 468 LB ligands.  As such claim 13 contains the typographical error “i is an integer from 1 to 55”, which should be corrected to read “i is an integer from 1 to 56”.  See above “Claim Interpretation” section.  Correction is required.  

Claim 1 is objected to because it is not punctuated with a period.  



Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Term “wherein any two substituents may be joined or fused together to form a ring”

Claims 1-20 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the recitations of “wherein any two substituents may be joined or fused together to form a ring” in claims 1, 15 and 19 is unclear because the antecedent basis for “substituent” is unclear.  That is, instant claim 1 recites that “R1 R2, R3, and R4 is independently. . . . a substituent” but also the compounds of claimed formula I inherently comprise numerous substituents other than “R1 R2, R3, and R4”.  It is not clear to one of skill in the art which substituents “any substituent” refers to in view of the numerous substituents present within formula I.  For example, it is not clear whether Applicant intends that “any substituent” refers only to any of “R1 R2, R3, and R4” or to any group within formula I.  For instance, does Applicant intend that rings A and B (which are clearly depicted within the claimed formula as separate rings) may optionally join to form a fused ring system?  That is, does Applicant intend that rings A and B are “substituents” within the context of the subject claim phrase?

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”)

Claims 1-3, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”).  Li discloses tetradentate chelates bearing tripodal arranged terpyridine and a functional pyrazole unit including the synthesis of [Ir(L1)(bipz)] (3) and [Ir(L2)(bipz)] (4).  Li at Abstract.  Li further discloses that sky blue organic light-emitting diode with peak efficiencies (10.1%, 19.8 cd·A−1, and 20.4 lm·W−1) was successfully fabricated using 3 (or 4) as a dopant emitter.  Li at Abstract; Li at page 10057, col. 2; Li at page 10058, Fig. 5(a).  Li compounds 3 and 4 are reproduced below.  Li at page 10056, Scheme 4.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Note that the Li -CF3 substituent on ring D corresponds to instant variable R4 (claim 1), wherein “each of R1, R2, R3, and R4 is . . . halogen, alkyl, and combinations thereof” and the similar recitation in claim 2, wherein the halogen is fluorine.  See Specification at pages 11-12, [0059].  

With respect to instant claim 3, the Li bidentate ligand:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


meets each and every limitation of instant bidentate ligand (LB) of instant Formula (II), wherein the Li -CF3 substituents correspond to instant variables R5 and R6, wherein “each 5 and R6 is . . . fluorine, alkyl, or a combination thereof”.  See Specification at pages 11-12, [0059].  

With respect to instant claims 15, 16, 19 and 20, the Li sky blue organic light-emitting diode fabricated using 3 (or 4) as a dopant emitter meets each and every limitation thereof.  Li at Abstract; Li at page 10057, col. 2; Li at page 10058, Fig. 5(a).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”) in further view of J. Tsai et al., US 2014/0138653 (2014) (“Tsai”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”)

Li is discussed in detail above.  Li further discloses that sky blue organic light-emitting diode with peak efficiencies was successfully fabricated using 3 (or 4) as a dopant emitter.  Li at Abstract; Li at page 10057, col. 2; Li at page 10058, Fig. 5(a).  

J. Tsai et al., US 2014/0138653 (2014) (“Tsai”)

Tsai discloses that compounds having the formula Os(L)n are phosphorescent emitters useful in OLED devices.  Tsai at page 2, [0016]-[0017].  Tsai teaches a first organic light emitting device can comprise an anode, a cathode, and an organic layer, disposed between the anode and the cathode, where the organic layer can comprise a compound having the formula Os(L)n.  Tsai at page 2, [0017].  

Tsai teaches device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.  Tsai at page 2, [0027].  

Tsai teaches that In one embodiment of the first device, the organic layer is an emissive layer and the compound having the formula OS(L)n, is an emissive dopant.  Tsai at page 14, [0055].  

Tsai further teaches that in another embodiment of the first device, the organic layer further comprises a host material.  Tsai at page 14, [0056].  




    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
”Tsai Host Compound”

The above Tsai host compound corresponds the third listed host compound of instant claim 18.  In summary Tsai teaches each and every limitation of instant claims 15-20, however Tsai’s organic emitting dopant Os(L)n differs from the instantly claimed emitter of formula I.  

Claims 15-20 are Obvious Over Li in Further View of Tsai

Claims 15-20 are obvious over Li in further view of Tsai for the following reasons.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to practice Tsai’s teaching of an organic light-emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, wherein the Tsai organic layer is modified by inclusion of either of Li organic compounds 3 or 4 in place of or in combination with Tsai’s Os(L)n.  One of ordinary skill in the art is so motivated in view of Li’s teaching that the organic compounds 3 or 4 are useful in OLEDs as dopant emitters.  As discussed above, either of Li dopant compounds 3 or 4 meet the chemical Markush group limitations of instant claims 15-20.  Such practice of Tsai as modified by Li, meets each and every limitation of instant claims 15, 16, 19 and 20.  Respecting instant claims 17 and 18, one of ordinary skill in the art is further motivated with a reasonable likelihood of success to include the above depicted Tsai Host Compound (which falls within the chemical genera of instant claims 17 and 18) in the organic layer in view of Tsai’s teaching that this compound is useful as a host material in the Tsai OLED device.  As such, the 

Subject Matter Free of the Art of Record

Instant claims 4-14 are considered free of the art of record.  The closest prior art of record is considered Li as discussed above.  Li does not provide suitable motivation to one of ordinary skill in the art to select and thereafter structurally modify either of Li compounds 3 or 4 so as to arrive at a compound falling within instant claims 4-14. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622